DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leong et al. (US 20140036428) in view of Wu et al. (US 20120147584).
As to claim 1, Leong discloses a method of molding a light up touch panel (Abstract: Fig. 2A).  Leong discloses that the touch panel has a decorative laminate sheet comprising of:  a hard coat layer 205; a decorative layer 206 having visible light transmissivity and electric charge transmissivity; a conductive layer 207 forming a touch sensor; wherein the hard coat layer, the decorative layer, and the conductive layer are arranged in the stated order, wherein an information display portion configured to display information when the touch sensor is activated is provided, and wherein the flexible decorative laminate sheet is formed into a 3-dimensional formed body through forming/molding (Fig. 2C; paragraphs 46-50).  
Leong fails to specifically teach or disclose that the decorative layer has an ink dot pattern as claimed.  Wu discloses a touch device (Abstract).  Wu discloses that it is known and conventional in the art when printing an ink pattern to utilize a dot printing pattern to achieve a desired printed pattern.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a dot printing pattern of Wu in the touch panel of Leong because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional printing means for printing an ink pattern of a desired design.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	The above references as combined fail to specifically teach or disclose that the ink has metallic particles in it.  It is the position of the Examiner that utilizing metallic particles in ink is a known and conventional decorative means of giving an ink a sparkling/light reflective effect and would have been obvious for one of ordinary skill in the art to utilize in the decorative ink at the time of filing.  
As to claim 2, the laminate of claim 1 is taught as seen above.  Leong teaches that is known and conventional in the art to place a light blocking layer between a decorative layer and a conductive layer in a touch sensor so as to provide a backlight for graphics that are printed on the decorative layer (paragraph 85). 
	As to claims 3 and 4, the laminate of claim 2 is taught as seen above.  It is the position of the Examiner that perforating the light blocking layer in selected areas is a well-known and conventional method of allowing desired light to be displayed in a touch sensor and would have been obvious to include into the laminate of the above references as combined to provide a decorative effect.  
	As to claim 6, the laminate of claim 2 is taught as seen above.  It is the position of the Examiner that adding a resin layer between the decorative layer and the visible light blocking layer would have been obvious since this would act as an added structural support layer in the laminate which is known and conventional in the art.  
Claims 7-8 are rejected for substantially the same reasons as claim 1 above.  Sato discloses that the flexible decorative laminate is used as a module in a touch panel with a display body provided on the conductive layer side of the module for a touch panel (Fig. 2A, 2B, 2C).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (US 20140036428) and Wu et al. (US 20120147584) as applied to claims 1-4 and 7-8 above, and further in view of Sato (US 20150160760).
As to claim 5, the laminate of claim 1 is taught as seen above.  The above references as combined fail to specifically teach that the conductive layer comprises conductive particles in a binder resin.  Sato discloses a touch panel and method of making a touch panel (Abstract).  Sato discloses that the conductive layer may have conductive particles and a binder resin (paragraph 236).  It would have been obvious to one of ordinary skill in the art at the time of filing to the conductive layer of Sato in the product of the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional conductive layer for use in a touch panel.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 that Sato fails to teach or disclose a design print layer as currently claimed.  This argument is not persuasive since as seen in the rejection above, Leong as modified by Wu discloses a decorative layer in the form of an ink dot pattern as currently claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745